DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1, 13-16, 18-25 and 27-29 are pending in this application (16/015,060), as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 03/08/2021, following the Non-Final Rejection office action dated 12/08/2020.
	Claims 1 and 21 have been amended. 
	Claims 17 and 26 have been canceled.
	Claims 2-12 were previously canceled.
	(Please see page 6 of Applicant Arguments/Remarks, filed on 03/08/2021)
	Applicant's submissions have been entered for consideration in this office action.  
  
Withdrawal of Claim Objections
3. 	Previous objections to Claim 21 are hereby withdrawn as Applicant has amended the Claim to resolve the noted informalities.   (Please see page 6 of Applicant Arguments/Remarks, filed on 03/08/2021)









Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimedinvention is not identically disclosed as set forth in section 102 of this title, if the differencesbetween the claimed invention and the prior art are such that the claimed invention as a wholewould have been obvious before the effective filing date of the claimed invention to a personhaving ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 
5. 	Claims 1, 13-16, 18-25 and 27-29 are rejected under AIA  35 U.S.C. 103, as being un-patentable by Hattori (US 2007/0234354 A1; Pub. Date: Oct. 4, 2007; Filed: Mar. 1, 2007; hereinafter Hattori), in view of Sorrentino et al. (US 2008/0091800 A1; Pub. Date: Apr. 17, 2008; Filed: May 8, 2007; hereinafter Sorrentino). 

Regarding claim 1, Hattori teaches:  
(currently amended) An information processing apparatus communicable with an application server, a web server, and a printer device (See, e.g., Hattori, Figs. 2A, 10, 6A-6D; par [0064]:  “System 65 includes an installation server 66 and a printer database 67.  The printer database 67 stores printer information for a plurality of printers, including (but not limited to) corresponding printer drivers and printer driver installers.  The server 66 provides an installation application 66a on demand from a remote client terminal 63 connected to the server 66 through a network 70.  As an example, the network 70 may include the Internet, and the installation application 66a may be provided by the server 66 as a web service to the remote information terminal through the network 70. As another example, the network 70 may include an Intranet, and the installation application 66a may be provided by the server 66 as a network service to the information terminal.  In any event, the installation application 66a preferably includes a driver search tool (not shown) to search in the printer database 11b for a suitable printer.  The printer may be, for example, local printer 64 (FIG. 6B), any of the network printers 68-1 to 68-N (FIG. 6C), or any of the printers 69-1 to 69-N serviced by print server 69a in printer management system 69 Hattori, pars [0085] – [0088]:  “… Management of the printer driver installation system can be provided as a web service, and an example thereof will now be discussed with reference to FIG. 10. …”  Examiner Note (EN):  Hattori discloses: System 65 includes an installation server 66 and a printer database 67. The server 66 provides an installation application 66a on demand from a remote client terminal 63 [information processing apparatus] connected to the server 66 [application server / web server] through a network 70, wherein management of the printer driver installation system can be provided as a web service. The printer [printer device] may be, for example, local printer 64 (FIG. 6B), any of the network printers 68-1 to 68-N (FIG. 6C), or any of the printers 69-1 to 69-N serviced by print server 69a in printer management system 69 (FIG. 6D)), the information processing apparatus comprising: 

a display (See, e.g., Hattori, Fig. 3A: User Interface 32; pars [0046] - [0047]:  “The user interface may further include a configuration view for configuration of the information to be displayed. 
The user interface 32 can include a window or panel for the user to request a search for printers on the network (for example, search button in FIG. 4A).”  EN:  Hattori teaches: user interface 32 [a display]); and

a web browser configured to receive, from the web server, a web page including a script (See, e.g., Hattori, Fig. 9B: pars. [0085] - [0086]:  “… A workflow for a method for installing a printer driver on a remote information terminal through a network, in another example of the present disclosure (FIG. 9B) will now be discussed. A user on a client computer opens a web browser and accesses a web page at a specified address (for example, ttp://web.server.address/web.installer.url/search.page), as in the previous example.  The user enters search keys and selects a location on a map image, and send the query. …”   Also see, e.g., Hattori, Fig. 6B: par. [0064]: “…The server 66 provides an installation application 66a on demand from a remote client terminal 63 connected to the server 66 through a network 70.  As an example, the network 70 may include the Internet, and the installation application 66a may be EN:  Hattori teaches: A user on a client computer opens a web browser and accesses a web page. The server 66 provides an installation application 66a on demand from a remote client terminal 63 connected to the server 66 through a network 70.),

wherein, according to an execution of the script, the web browser executes, in series (See, e.g., Hattori, Fig. 9B: par. [0086]:  “… A user on a client computer opens a web browser and accesses a web page at a specified address (for example, http://web.server.address/web.installer.url/search.page), as in the previous example. The user enters search keys and selects a location on a map image, and send the query.  The installation application processes the query, and sends the query to the printer database to search the database.  The installation application searches the map repository based on the specified location and/or the query. …” Also see, e.g., Hattori, Fig. 5: par. [0024]:  “FIG. 5 shows a flow chart of a work flow for selecting a printer for printing over a network, according to an example of the present disclosure;”  EN:  Hattori teaches: The installation application processes the query using a work flow [in series].), processing of:

receiving printer device information from the printer device (See, e.g., Hattori, Fig. 9B: par. [0086]:  “… Based on results from the searches of the printer database and the map repository, the installation application generates a web page to show the search results, and the web page is transmitted to the client computer for viewing by the user.…”  EN:  Hattori teaches: Based on results from the searches of the printer database [receiving printer device information from the printer device] and the map repository, the installation application generates a web page to show the search results.),

transmitting the received printer device information to the application server (See, e.g., Hattori, Fig. 9B: par. [0086]:  “… Based on results from the searches of the printer database and the map repository, the installation application generates a EN:  Hattori teaches: Based on results from the searches of the printer database and the map repository, the installation application generates a web page to show the search results, and the web page is transmitted to the client computer for viewing by the user.),
receiving, from the application server, at least one application program (See, e.g., Hattori, Fig. 9B: par. [0086]:  “… Based on results from the searches of the printer database and the map repository, the installation application generates a web page to show the search results, and the web page is transmitted to the client computer for viewing by the user.  The user selects an installer in the search results presented in the web page, and downloads it. …”  EN:  Hattori teaches: The user selects an installer in the search results presented in the web page, and downloads it.), and
transmitting the received at least one application program to the printer device (See, e.g., Hattori, Fig. 9B: par. [0086]:  “… The user selects an installer in the search results presented in the web page, and downloads it. The user may be requested to confirm that he or she wishes to proceed with installation of the selected driver, and then runs the installer to install the printer driver.”  EN:  Hattori teaches: The user selects an installer in the search results presented in the web page, and downloads it, and then runs the installer to install the printer driver.).

Hattori does not appear to explicitly teach: 
wherein the web browser executes the script included in the received web page by using access information for the printer device inputted on the received web page, in response to an instruction for connecting to the printer device received on the web page,


However, Sorrentino (US 2008/0091800 A1), in an analogous art of installing printer driver software, teaches: 
wherein the web browser executes the script included in the received web page by using access information for the printer device inputted on the received web page, in response to an instruction for connecting to the printer device received on the web page (See, e.g., Sorrentino, Fig. 8: par. [0041]:  “At 840 the operator is prompted to place the document(s) they wish to scan into the document handler of the MFD. The operator is then prompted to enter a client identification number, which is verified at 850 by a client side script.  For the purposes herein, client side script is defined as a script that is processed in the web browser (as opposed to a script that is processed on the web application server before returning a web page to the browser).  In this case, there is a script defined in the loaded web page that validates the client identification number.  When the scan is initiated at 860, the web application uses a client-side Web Services call to initiate the scan by connecting via HTTPS to the local MFD's Scanning Web Service.  A response is returned from the web services including the scanning job ID.  The client ID is returned to the web application server using an HTTP(S) POST command.  The web application server receives the scanned document and the client ID at 870.  At 880 the web application server uses the remote document repositories web service to push the document into the correct client directory.  A page is generated by the web application server at 890 confirming the storage of the document.  The operator is then returned to the local user interface.”  Also see, e.g., Sorrentino, par. [0006]. “…In an image processing apparatus implementing the embedded device, a Web browser module loads Web content data containing document data which is described in a markup language and has a script or information for reference to a script embedded therein, and performs presentation based on the loaded Web content data.  A controller unit controls information and operation of the image processing apparatus.  A script interpreter incorporated in the Web browser module interprets the document data contained in the loaded Web content data and processes the script or the information for reference to a script embedded in the document data. …” EN:  Sorrentino teaches:  a client side script defined as a script that is processed in the web browser, where the script defined in the loaded web page ,

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to beneficially combine the teachings of Hattori for installing a printer driver on an information terminal through a network, by incorporating the teachings of Sorrentino that teaches “wherein the web browser executes the script included in the received web page by using access information for the printer device inputted on the received web page, in response to an instruction for connecting to the printer device received on the web page,”.  A person having ordinary skill in the art would have been motivated toward such a combination to provide an improved multifunction device which enables access to both services resident on the multifunction device (MFD) and remote services through a user interface that processes digital documents through use of a Web browser. (Please see Sorrentino, par [0008]).  Hattori and Sorrentino are analogous arts directed generally to installing printer driver software. 

2-12. (canceled)

Regarding claim 13, Hattori and Sorrentino teaches: 
(previously presented) The information processing apparatus according to claim 1 (please see claim 1 rejection), 
wherein the script is executed based on the access information for accessing the printer device (See, e.g., Hattori, Fig. 9A: par. [0085]:  “A workflow of a printing application, according to an example of the present disclosure (FIG. 9A), will now be discussed.  A user on a client computer opens a web browser and accesses a web page at a specified address (for example, http://web.server.address/web.installer.url/search.page).  The user may be asked to enter login information.  The user enters query information (for example, search keys) and/or selects a location on a map image, and sends the query.  The printing EN:  Hattori teaches: The printing application processes the query and/or selected map position, sends the query to the printer database to search the database, and formulates a request to the map repository to retrieve an appropriate map image.).

  
Regarding claim 14, Hattori and Sorrentino teaches: 
(previously presented) The information processing apparatus according to claim 1 (please see claim 1 rejection),
wherein the application server and the web server are a same server (See, e.g., Hattori, Fig. 6D; par [0064]:  “… The server 66 provides an installation application 66a on demand from a remote client terminal 63 connected to the server 66 through a network 70.  As an example, the network 70 may include the Internet, and the installation application 66a may be provided by the server 66 as a web service to the remote information terminal through the network 70. …”  EN:  Hattori teaches: The server 66 provides an installation application 66a on demand from a remote client terminal 63 [information processing apparatus] connected to the server 66 [application server / web server] through a network 70.).
  

Regarding claim 15, Hattori and Sorrentino teaches: 
(previously presented) The information processing apparatus according to claim 1 (please see claim 1 rejection), 
wherein information about the at least one program corresponding to the printer device information is displayed on the display (See, e.g., Hattori, Fig. 8; pars [0070] - [0072]:  “The installation application preferably includes an easy-to-use 
 In addition, a configuration tool (for example a pull-down menu) may be provided for customizing the printer information displayed by the user interface (for example, each field which the user wishes to display).  As an example, the configuration tool may be used to customize the user interface to show, for each printer, whether the driver installer is to set the printer as the default printer (if the printer information in the printer database for a specified printer includes an indication that the printer is to be set as default printer, when the installer installs the corresponding printer driver on the information terminal, the printer is set to be the default printer for the information terminal).  The user may save the setting such that the same setting can be applied in subsequent sessions of use of the installation application.  The user interface setting may default to a user or group setting. …”  EN:  Hattori teaches: The installation application includes an easy-to-use user interface which displays assorted printer information, while the configuration tool may be used to customize the user interface to show, for each printer, whether the driver installer is to set the printer as the default printer).

Regarding claim 16, Hattori and Sorrentino teaches: 
(previously presented) The information processing apparatus according to claim 1 (please see claim 1 rejection), 
wherein an application program specified via the display is received from the application server (See, e.g., Hattori, Fig. 9B: Server; par [0086]:  “A workflow for a method for installing a printer driver on a remote information terminal through a network, in another example of the present disclosure (FIG. 9B) will now be discussed.  A user on a client computer opens a web browser and accesses a web page at a specified address (for example, http://web.server.address/web.installer.url/search.page), as in the previous example.  The user enters search keys and selects a location on a map image, and send the query.  The installation application processes the query, and sends the EN:  Hattori teaches:  A user on a client computer opens a web browser and accesses a web page at a specified address (for example, http://web.server.address/web.installer.url/search.page).  The user selects an installer in the search results presented in the web page, and downloads it).


17.  (canceled) 

Regarding claim 18, Hattori and Sorrentino teaches: 
(previously presented) The information processing apparatus according to claim 1 (please see claim 1 rejection), 
wherein an installed application program is transmitted to the printer device and displayed on the web page, and an instruction for enabling the application program is received (See, e.g., Hattori, Fig. 8; par [0074]:  “The user interface displays the list and corresponding printer information (which may be presented as a table), to allow the user to select (for example, by press an "install" button not shown in FIG. 8) one of the printer drivers.  Upon selection of a printer driver from the list, the installation application retrieves and downloads the selected printer driver and corresponding installer, and applies the retrieved installer to install the retrieved printer driver on the information terminal.”  EN:  Hattori teaches: The user interface displays the list and corresponding printer information (which may be presented as a table), to allow the user to select (for example, by press an "install" button not shown in FIG. 8) one of the printer drivers.  Upon selection of a printer driver from the list, the installation application retrieves and downloads the selected printer driver and corresponding .

Regarding claim 19, Hattori and Sorrentino teaches: 
(previously presented) The information processing apparatus according to claim 1 (please see claim 1 rejection), 
wherein an installed application program is transmitted to the printer device and displayed on the web page, and an instruction for uninstalling the application program is received (See, e.g., Hattori, Fig. 8; pars [0074] - [0075]:  “The user interface displays the list and corresponding printer information (which may be presented as a table), to allow the user to select (for example, by press an "install" button not shown in FIG. 8) one of the printer drivers.  Upon selection of a printer driver from the list, the installation application retrieves and downloads the selected printer driver and corresponding installer, and applies the retrieved installer to install the retrieved printer driver on the information terminal. 
The installation application may further include an uninstall function.  The uninstall function may be invoked through the user interface ("uninstall" buttons not shown in FIG. 8).  The installation application may be configured to perform the uninstall function automatically at a predetermined time after installation of the printer driver (so that use of the printer from the information terminal can be time-limited). …”  EN:  Hattori teaches: Upon selection of a printer driver from the list, the installation application retrieves and downloads the selected printer driver and corresponding installer.  The installation application may further include an uninstall function.  The uninstall function may be invoked through the user interface ("uninstall" buttons not shown in FIG. 8).).


Regarding claim 20, Hattori and Sorrentino teaches: 
(previously presented) The information processing apparatus according to claim 1 (please see claim 1 rejection), 
wherein at least one application program to be uninstalled in response to the instruction received on the web page is received from the application server (See, Hattori, Fig. 8; pars [0074] - [0075]:  “The user interface displays the list and corresponding printer information (which may be presented as a table), to allow the user to select (for example, by press an "install" button not shown in FIG. 8) one of the printer drivers.  Upon selection of a printer driver from the list, the installation application retrieves and downloads the selected printer driver and corresponding installer, and applies the retrieved installer to install the retrieved printer driver on the information terminal. 
The installation application may further include an uninstall function.  The uninstall function may be invoked through the user interface ("uninstall" buttons not shown in FIG. 8).  The installation application may be configured to perform the uninstall function automatically at a predetermined time after installation of the printer driver (so that use of the printer from the information terminal can be time-limited). …”  EN:  Hattori teaches: Upon selection of a printer driver from the list, the installation application retrieves and downloads the selected printer driver and corresponding installer.  The installation application may further include an uninstall function.  The uninstall function may be invoked through the user interface ("uninstall" buttons not shown in FIG. 8).).


26.  (canceled) 

Claims 21-25 and 27-29:
	Method Claims 21-25 and 27-29 are similar to rejected apparatus Claims 1, 13-16 and 18-20, respectively.  
As such, Claims 21-25 and 27-29 are rejected, under AIA  35 U.S.C. 103, as being un-patentable by Hattori and Sorrentino, for similar rationale.



Response to Arguments
6.	Applicant’s Arguments/Remarks, filed on 03/08/2021 under 37 CFR 1.111 have been fully considered by Examiner, but they are not persuasive to overcome the reference(s),  as they are either ineffective or moot in view of the new grounds of rejections used in this office action as necessitated by Applicant’s amendments.

Conclusion
7.	Claims 1, 13-16, 18-25 and 27-29 are rejected.
	Claims 2-12, 17 and 26 had been canceled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        
/QING CHEN/Primary Examiner, Art Unit 2191